o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date conex-118308-11 uil the honorable bob goodlatte member u s house of representatives main street suite lynchburg virginia dear congressman goodlatte i am responding to your letter of date on behalf of your constituent ---------------------------------- he asked whether he could avoid paying capital_gains taxes on the sale of commercial real_estate in which he had an ownership_interest he wished to use the funds to hire new employees for his business sec_1 of the internal_revenue_code imposes income_tax on a taxpayer’s gross_income sec_61 defines gross_income as income from whatever source derived including gains from dealings in property when a taxpayer sells property such as commercial real_estate the taxpayer pays tax on the amount by which the sales proceeds exceed the adjusted_basis generally cost in the property -------------------has stated that he sold commercial real_estate at a capital_gain therefore he owes income_tax on that gain i hope this information is helpful if you have any questions please contact me or ------------------------------at --------------------- sincerely robert casey acting branch chief branch office of associate chief_counsel income_tax accounting
